EXHIBIT 10.6

RYERSON NONQUALIFIED SAVINGS PLAN

(As amended through March 10, 2007)

Ryerson Inc. established the Ryerson Nonqualified Savings Plan (the “Plan”),
effective as of January 1, 1998, in order to continue to enable employees of the
Company and the other Employers to obtain the same level of benefits they would
have been able to receive under the Ryerson Savings Plan but for the limits
imposed by certain provisions of the Internal Revenue Code of 1986, as amended,
on the amounts that can be contributed to the Savings Plan. The following
provisions constitute an amendment, restatement and continuation of the Plan as
previously amended from time to time and as in effect immediately prior to
January 31, 2003, the “Effective Date” of the Plan as set forth herein. The Plan
is intended to be an “excess benefit plan” described in Section 3(36) of the
Employee Retirement Income Security Act of 1974, as amended; provided, however,
that, to the extent, if any, that the Plan provides benefits which cannot be
provided by an excess benefit plan, the Plan shall constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.

ARTICLE I

DEFINITIONS

1.01 “Account” means the record of a Participant’s interest in the Plan
attributable to Company Contributions and Participant Contributions made on
behalf of such Participant.

1.02 “Base Compensation” means Base Compensation as defined in the Savings Plan
but without regard to the limitations under Code Section 401(a)(17) and prior to
any Participant Deferrals under this Plan.

1.03 “Beneficiary” means, with respect to a Participant, the Participant’s
Beneficiary under the Savings Plan.

1.04 “Board” means the Board of Directors of the Company.

1.05 “Code” means the Internal Revenue Code of 1986, as from time to time
amended.

1.06 “Company” means Ryerson Inc.

1.07 “Distributable Event” means a Distributable Event as defined in the Savings
Plan.

1.08 “Effective Date” means January 31, 2004.

1.09 “Eligible Employee” means an employee of an Employer who is eligible to
participate in the Savings Plan, who has elected to make the maximum Before Tax
Contribution permitted under the Savings Plan, and whose contributions under the
Savings Plan are limited by Section 415 or Section 402(g) of the Code or whose
Base Compensation exceeds the limits set forth in Section 401(a)(17) of the
Code.

1.10 “Employer” means an Employer as defined in the Savings Plan.

1.11 “Employer Credits” means the amount credited to the Plan by the Employers
pursuant to Section 3.03.

1.12 “Enrollment Date” means the Effective Date and the first day of each month
thereafter.

1.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

1.14 “Fair Market Value” means with respect to Company common stock as of any
date the average of the high and low prices of a share of the Company’s common
stock as reported on the New York Stock Exchange Composite Transactions for such
date or, if there are no reported trades for such date, for the last previous
date for which trades were reported

1.15 “Participant” means each Eligible Employee who has met the requirements of
Article II for participation in the Plan.

1.16 “Participant Deferrals” means amounts deferred pursuant to Participant
elections under Section 3.01.

1.17 “Permanent Incapacity” means Permanent Incapacity as defined in the Savings
Plan.

1.18 “Plan” means the Ryerson Inc. Nonqualified Savings Plan, as from time to
time amended.

1.19 “Plan Administrator” means the Plan Administrator appointed under the
Savings Plan or any other individual as may be appointed by the Chairman of the
Board, the President, the Vice President-Human Resources or the Treasurer of the
Company to administer the Plan. To the extent consistent with the purposes of
the Plan and the authority delegated to the Assistant Plan Administrator
pursuant to Section 6.03(h), the term Plan Administrator shall include the
Assistant Plan Administrator.

 

1



--------------------------------------------------------------------------------

1.20 “Plan Year” means the calendar year.

1.21 “Related Company” means a Related Company as defined in the Savings Plan.

1.22 “Retirement” means Retirement as defined in the Savings Plan.

1.23 “Savings Plan” means the Ryerson Savings Plan, as from time to time
amended.

1.24 “Valuation Date” means the last day of each month.

1.25 “Years of Vesting Service” means Years of Vesting Service as defined in the
Savings Plan.

ARTICLE II

PARTICIPATION

2.01 Eligibility. An Eligible Employee shall become a Participant on the
Enrollment Date next following the filing with the Plan Administrator of an
instrument in a form prescribed by the Plan Administrator evidencing his or her
acceptance of the provisions of the Plan.

2.02 Restricted Participation. Notwithstanding any other provision of the Plan
to the contrary, if the Plan Administrator determines that participation by one
or more Participants or Beneficiaries shall cause the Plan as applied to any
Employer to be subject to Part 2, 3 or 4 of Title I of ERISA, the entire
interest of such Participant or Beneficiary under the Plan shall, in the
discretion of the Plan Administrator, be immediately paid to such Participant or
Beneficiary, as applicable, by the applicable Employer or Employers, or shall
otherwise be segregated from the Plan, and such Participant(s) or
Beneficiary(ies) shall cease to have any interest under the Plan.

ARTICLE III

DEFERRAL OF COMPENSATION AND

EXCESS SAVINGS PLAN CREDITS

3.01 Participant Deferrals. For any payroll period, each Participant who is an
Eligible Employee for such payroll period may elect, at such time and in such
manner as the Plan Administrator may determine, to make a supplemental deferral
of Base Compensation under the Plan (“Participant Deferrals”) equal to the
amount by which the Participant’s Before Tax contributions are limited under the
Savings Plan by reason of Code Sections 402(g) and 415 and may also elect to
make supplemental deferrals of not less than one percent (1%) and not more than
ten percent (10%) of the portion of the Participant’s Base Compensation for any
year which is not taken into account under the Savings Plan by reason of the
limitation under Code Section 401(a)(17). Contributions made to the Plan on a
Participant’s behalf for any payroll period shall be treated as a salary
reduction and shall reduce the amount of current cash compensation otherwise
payable to such Participant for such payroll period.

3.02 Designation of Participant Deferrals. Each Participant shall designate the
percentage of his or her Base Compensation to be deferred under the Plan in the
same instrument by which he or she evidences his or her acceptance of the
provisions of the Plan pursuant to Article II. Thereafter (but not
retroactively), a Participant may, on a form prescribed by the Plan
Administrator, change the percentage of his or her Base Compensation to be
deferred under the Plan, subject to the limitations of this Article III.

3.03 Employer Credits. For each payroll period, each Participant who is employed
by an Employer as of the last day of the payroll period shall receive a credit
under the Plan (an “Employer Credit”) in an amount determined in accordance with
procedures established from time to time by the Plan Administrator which is
equal to the amount by which the Matching Contributions under the Savings Plan
on behalf of the Participant for such payroll period are limited by reason of
limitations on Participant Before Tax Contributions and Company Contributions
imposed by Code Sections 401(a)(17), 402(g) and 415.

3.04 Nature of Participant Deferrals and Employer Credits. Any amounts deferred
by Participants or credited to Participants pursuant to this Article III shall
be retained by the Employers as general assets of the Employers, and shall be
reflected on the books of the Employers solely for the purpose of computing
Participants’ benefits from the Plan.

3.05 Special Transition Rules for 2005. Notwithstanding any provision of the
Plan to the contrary, in accordance with rules established by the Plan
Administrator or its delegate and in accordance with Internal Revenue Service

 

2



--------------------------------------------------------------------------------

guidance issued under Code Section 409A, no later than March 15, 2005, and
solely for the 2005 Plan Year, each Participant shall be permitted to make or
change his or her deferral election under the Plan for 2005. Such election shall
apply solely to Base Compensation earned after March 15, 2005 and shall be
irrevocable for the 2005 Plan Year after such date.

ARTICLE IV

ACCOUNTS

4.01 Maintenance of Accounts. The Plan Administrator shall establish and
maintain in the records of the Plan an Account for each Participant reflecting
each Participant’s interest in the Plan attributable to Participant Deferrals
and Employer Credits made on his or her behalf, increased by earnings
attributable thereto. Each Participant shall at all times be fully vested in the
portion of the Participant’s Account which is attributable to Participant
Deferrals.

4.02 Valuation of Accounts. As of each Valuation Date, and as of such other date
as the Plan Administrator may determine, the Account of each Participant shall
be (a) adjusted for earnings or losses for the period since the next preceding
Valuation Date as set forth in Section 4.03, (b) increased by Participant
Deferrals and Employer Credits under the Plan with respect to such Participant
relating to payroll periods since the next preceding Valuation Date, and
(c) charged with any distribution calculated as of that date under Article V.

4.03 Earnings and Losses. Except as provided in the following sentence, each
Participant’s Account shall be credited with interest in accordance with
paragraph (a) below. On and after the Effective Date, each Participant may elect
to have all or any portion of his Account converted to Stock Units in accordance
with paragraph (b) below. Each such election by a Participant shall be made at
such times and in such form and otherwise in accordance with such rules and
procedures as the Plan Administrator shall establish from time to time,
including such rules and procedures as may be established by the Plan
Administrator for compliance with Section 16 of the Securities Exchange Act of
1934 (the “Exchange Act”). A Participant may elect to change any election made
under this Section 4.03 to the extent permitted by and in accordance with such
rules and procedures as the Plan Administrator may establish from time to time.

(a) To the extent that a Participant’s Account is to be credited with interest,
it shall at a rate of interest earned by assets in the Managed Income Portfolio
Fund II, or any successor fund, established under the Savings Plan.

(b) To the extent that any portion of a Participant’s Account is to be credited
as Stock Units as of any date in accordance with the provisions of this
Section 4.03, the number of Stock Units credited to the Participant’s Account
shall be determined by dividing such amount by the Fair Market Value of a share
of the Company’s common stock on that date. As of each cash dividend payment
date for the Company’s common stock, each Participant shall be credited with an
additional number of Stock Units which is equal to (i) the dividend which would
have been paid on such date on that number of shares of Company common stock
which is equal to the number of Stock Units credited to the Participant under
the Plan on the record date for such dividend, divided by (ii) the Fair Market
Value of a share of the Company’s common stock on the dividend payment date. In
the event of any changes in outstanding shares of the Company’s common stock by
reason of any stock dividend or split, other non-cash dividend recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, the Company’s Board of Directors shall make such
adjustments, if any, that it deems appropriate in the number of Stock Units then
credited to Participant Accounts. Any and all such adjustments shall be
conclusive and binding upon all parties concerned.

ARTICLE V

DISTRIBUTION OF BENEFITS

5.01 Distribution Upon Termination of Employment.

(a) All distributions under the Plan will be made in cash. Distributions with
respect to any portion of a Participant’s Account which is denominated in Stock
Units shall be based upon the Fair Market Value of a share of the Company’s
common stock on the day as of which the distribution is made.

(b) Upon termination of a Participant’s employment with the Employers and
Related Companies other than by reason of a Distributable Event and prior to
(i) the completion of three Years of Vesting Service and (ii) the date on which
he or she has a fully vested and nonforfeitable interest in his or her account
balance under the Savings Plan, the Participant shall be entitled to a
distribution of the portion of his or her Account balance attributable to
Participant Deferrals in a single lump sum payment as of a Valuation Date
selected by the Plan Administrator which is no later than 60 days after the
first anniversary of the Participant’s termination of employment.

 

3



--------------------------------------------------------------------------------

(c) Upon termination of a Participant’s employment with the Employers and
Related Companies by reason of a Distributable Event on or after (i) the
completion of three Years of Vesting Service, or (ii) the date on which he or
she has a fully vested and nonforfeitable interest in his or her account balance
under the Savings Plan, the Participant shall be entitled to a distribution of
his or her entire Account balance in a single lump sum payment as of a Valuation
Date selected by the Plan Administrator which is no later than 60 days after the
first anniversary of the Participant’s termination of employment.

(d) Upon termination of a Participant’s employment with the Employers and
Related Companies by reason of Permanent Incapacity or Retirement, and where the
amount payable to the Participant is at least $10,000, the Participant shall be
entitled to a distribution of his or her entire Account balance, payable to the
Participant in either of the following ways, as irrevocably elected by the
Participant in accordance with rules established from time to time, by the Plan
Administrator:

(1) in a single lump sum payment representing the full amount distributable to
the Participant, payable on a date elected by the Participant which is not later
than the end of the calendar year in which the Participant attains age 75, and,
except as otherwise agreed to by the Plan Administrator in his or her sole
discretion, not earlier than the first Valuation Date following the year in
which such termination of employment occurs; or

(2) in substantially equal installments, payable annually, over a period not
extending beyond the end of the calendar year in which the Participant attains
age 75, with each installment payment being equal to that amount determined by
multiplying the then remaining balance in the Participant’s Account as of the
Valuation Date used for purposes of calculating the payment by a fraction having
a numerator of one and a denominator equal to the number of installments
remaining to be paid.

5.02 Distribution Upon Death. Upon the death of a Participant, the total value
of the Participant’s Account as of the Valuation Date immediately following the
date of death shall be distributed thereafter to the Participant’s Beneficiary
in a single lump sum payment as soon as practicable after satisfactory proof of
death shall have been submitted to the Plan Administrator.

5.03 Hardship Distributions. Upon a showing of hardship by a Participant, such
Participant shall be entitled to a distribution of such portion (or all) of his
or her Account balance as shall be necessary to meet such hardship. This
Section 5.03 shall be administered in a manner consistent with the hardship
withdrawal provisions of the Savings Plan. The Plan Administrator’s
determination of a Participant’s hardship hereunder shall be final.

5.04 Liability for Benefit Payments. The amount of any benefit payable under the
Plan shall be paid from the general revenues of the Employer that last employs
the Participant. An Employer’s obligation under the Plan shall be reduced to the
extent that any amounts due under the Plan are paid from one or more trusts, the
assets of which are subject to the claims of general creditors of the Employer
or any affiliate thereof; provided, however, that nothing in the Plan shall
require the Company or any Employer to establish any trust to provide benefits
under the Plan.

ARTICLE VI

PLAN ADMINISTRATION

6.01 Administration of Plan. The Employers shall have the sole responsibility
for effecting Participant Deferrals in accordance with Article III and paying
Plan benefits in accordance with Article V, and the Company shall have the sole
authority to amend or terminate, in whole or in part, this Plan at any time. The
Plan Administrator shall have the sole responsibility for the administration of
the Plan. The Employers do not guarantee to any Participant in any manner the
effect under any tax law or Federal or state statute of the Participant’s
participation in this Plan.

6.02 Claims Procedure. All claims for benefits under the Plan shall be made in
accordance with Article IX.

6.03 Powers and Duties of Plan Administrator. The Plan Administrator shall have
such duties and powers as may be necessary to discharge his or her duties
hereunder, including, but not by way of limitation, the following:

(a) to conclusively construe and interpret the Plan, decide all questions of
eligibility and determine the amount, manner and time of payment of any benefits
hereunder;

(b) to prescribe procedures to be followed by Participants in filing elections
or revocations thereof;

(c) to prepare and distribute, in such manner as the Plan Administrator
determines to be appropriate, information explaining the Plan;

 

4



--------------------------------------------------------------------------------

(d) to receive from the Employers and from Participants such information as
shall be necessary for the proper administration of the Plan;

(e) to furnish the Employers, upon request, such reports with respect to the
administration of the Plan as are reasonable and appropriate;

(f) to receive, review and keep on file (as it deems convenient and proper)
reports of benefit payments by the Employers and reports of disbursements for
expenses directed by the Plan Administrator;

(g) to appoint individuals to assist in the administration of the Plan and any
other agents it deems advisable, including legal counsel; and

(h) to name as an Assistant Plan Administrator any individual or individuals and
to delegate such authority and duties to such individual as the Plan
Administrator in his or her discretion deems advisable. Each Assistant Plan
Administrator, if any, named pursuant to this paragraph shall have such
authority to act with respect to the administration of the Plan as the Plan
Administrator may prescribe. The incumbency of any Assistant Plan Administrator
may be terminated by action of the Plan Administrator at any time, with or
without cause. Notwithstanding the foregoing, in the absence of a formal
designation of any Assistant Plan Administrator by the Plan Administrator, no
provision of this paragraph shall prevent the Plan Administrator from delegating
authority to employees or other agents of the Employers in executing the duties
of administering the Plan.

The Plan Administrator shall have no power to add to, subtract from or modify
any of the terms of the Plan, or to change or add to any benefits provided by
the Plan, or to waive or fail to apply any requirements of eligibility for a
benefit under the Plan.

6.04 Rules and Decisions. The Plan Administrator may adopt such rules as he or
she deems necessary, desirable or appropriate. All rules and decisions of the
Plan Administrator shall be uniformly and consistently applied to all
Participants in similar circumstances. When making a determination or
calculation, the Plan Administrator shall be entitled to rely upon information
furnished by a Participant, the Employers or the legal counsel of the Employers.

6.05 Authorization of Benefit Payments. The Plan Administrator shall issue
directions to the Employers concerning all benefits which are to be paid from
the Company’s general assets pursuant to the provisions of the Plan.

6.06 Indemnification of Plan Administrator. The Plan Administrator and any
Assistant Plan Administrator and any officer or director of any Employer shall
be indemnified by the Employers against any and all liabilities arising by
reason of any act or failure to act made in good faith pursuant to the
provisions of the Plan, including expenses reasonably incurred in the defense of
any claim relating thereto.

ARTICLE VII

MISCELLANEOUS

7.01 No Right to Employment, etc. Neither the creation of this Plan nor anything
contained herein shall be construed as giving any Participant hereunder or other
employees of the Employers or any Related Company any right to remain in the
employ of the Employers or any Related Company.

7.02 Successors and Assigns. All rights and obligations of this Plan shall inure
to, and be binding upon, the successors and assigns of the Employers.

7.03 Inalienability. Except so far as may be contrary to the laws of any state
having jurisdiction in the premises, a Participant or Beneficiary shall have no
right to assign, transfer, hypothecate, encumber, commute or anticipate his or
her interest in any payments under this Plan and such payments shall not in any
way be subject to any legal process to levy upon or attach the same for payment
of any claim against any Participant or Beneficiary.

7.04 Incompetency. If any Participant or Beneficiary is, in the opinion of the
Plan Administrator, legally incapable of giving a valid receipt and discharge
for any payment, the Plan Administrator may, at its option, direct that such
payment or any part thereof be made to such person or persons who in the opinion
of the Plan Administrator are caring for and supporting such Participant or
Beneficiary, unless it has received due notice of claim from a duly appointed
guardian or conservator of the estate of the Participant or Beneficiary. A
payment so made will be a complete discharge of the obligations under this Plan
to the extent of and as to that payment, and neither the Plan Administrator nor
the Employers will have any obligation regarding the application of payment.

7.05 Controlling Law. To the extent not preempted by the laws of the United
States of America, the laws of the State of Illinois shall be the controlling
state law in all matters relating to this Plan.

 

5



--------------------------------------------------------------------------------

7.06 Severability. If any provisions of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, but this Plan shall be construed and enforced as
if the illegal and invalid provisions never had been included herein.

7.07 Limitations on Provisions. The provisions of this Plan and any benefits
hereunder shall be limited as described herein. Any benefit payable under the
Savings Plan shall be paid solely in accordance with the terms and provisions of
the Savings Plan, as appropriate, and nothing in this Plan shall operate or be
construed in any way to modify, amend, or affect the terms and provisions of the
Savings Plan.

7.08 Gender and Number. Whenever the context requires or permits, the gender and
number of words shall be interchangeable.

ARTICLE VIII

AMENDMENT AND TERMINATION

8.01 Amendment to Conform with Law. The Plan may be amended to take effect
retroactively or otherwise, as deemed necessary or advisable for the purpose of
conforming the Plan to any present or future law relating to plans of this or a
similar nature, and to the administrative regulations and rulings promulgated
thereunder.

8.02 Other Amendments and Termination. The Plan may be amended at any time,
without the consent of any Participant or Beneficiary. Notwithstanding the
foregoing, the Plan shall not be amended or terminated so as to reduce or cancel
the benefits which have accrued to a Participant or Beneficiary prior to the
later of the date of adoption of the amendment or termination or the effective
date thereof, and in the event of such amendment or termination, any such
accrued benefit hereunder shall not be reduced or canceled.

8.03 Effect of Change in Control.

(a) In the event of a Change in Control (as defined below), all benefits accrued
as of the date of such Change in Control hereunder shall become fully (i.e.,
100%) and irrevocably vested, and shall become distributable to Participants
(and Beneficiaries) at such time and in such manner provided herein pursuant to
the provisions of the Plan as in effect on the day immediately preceding the
date of such Change in Control. The Plan Administrator shall, in his or her sole
discretion, determine whether assets equal in value to the aggregate of all
accrued benefits under the Plan as of the date of such Change in Control shall
be deposited by the Employers with a bank trustee pursuant to one or more “rabbi
trusts.”

(b) For purposes of this Section 8.03, a “Change in Control” means the happening
of any of the following:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than (w) the Company and its affiliates (collectively
referred to herein as “RTI”), (x) a trustee or other fiduciary holding
securities under an employee benefit plan of RTI, (y) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (z) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates) representing 20% or more
of the combined voting power of the Company’s then outstanding securities;

(2) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the “Continuing Directors”),
cease for any reason to constitute a majority thereof; provided, however, that
no director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clauses (1), (3) or (4) of this
Section 8.03(a) shall be deemed a Continuing Director for the purposes of this
clause (2) and, provided, further that any new director assumes office in
connection with or as a result of an actual or threatened proxy or other
election contest of the Board, then the nomination or election of such new
director shall not constitute, or be deemed to constitute, an approval by the
Continuing Directors, for purposes of this Section 8.03;

(3) there occurs a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee

 

6



--------------------------------------------------------------------------------

benefit plan of RTI, at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or

(4) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

A Change in Control shall also be deemed to occur with respect to any
Participant for purposes of the Plan if there occurs:

(I) a sale or disposition, directly or indirectly, other than to a person
described in subclause (w), (x) or (z) of clause (b) (1) above, of securities of
the Participant’s employer, any direct or indirect parent company of the
Participant’s employer or any company that is a subsidiary of the Participant’s
employer and is also a significant subsidiary (as defined below) of the Company
(the Participant’s employer and such a parent or subsidiary being an “Affiliated
Company”), representing 50% or more of the combined voting power of the
securities of such Affiliated Company then outstanding;

(II) a merger or consolidation of an Affiliated Company with any other
corporation, other than a merger or consolidation which would result in 50% or
more of the combined voting power of the surviving company being beneficially
owned by the Company or by majority owned direct or indirect subsidiary of the
Company; or

(III) the sale or disposition of all or substantially all the assets of an
Affiliated Company to a person other than the Company or a majority owned direct
or indirect subsidiary of the Company.

(c) The provisions of this Section 8.03 may not be amended after the date of a
Change in Control without the written consent of a majority in both number and
interest of the Participants in this Plan, other than those Participants who are
both (i) not employed by the Company or a subsidiary as of the date of the
Change in Control, and (ii) not receiving nor could have commenced receiving
benefits under the Plan as of the date of the Change in Control, both
immediately prior to the Change in Control and at the date of such amendment.

8.04 Manner and Form of Amendment or Termination. Any amendment or termination
of this Plan shall be made by action of the Board; provided, however, that the
Vice President-Human Resources of the Company and the Treasurer of the Company
(or such other person as designated by the Chairman of the Board) are jointly
authorized, by written action signed by both such individuals:

(a) to adopt and place in effect such amendments to the Plan and any related
documents as they jointly deem necessary or advisable;

(b) to maintain the Plan and any related documents in compliance with applicable
law;

(c) to relieve administrative burdens with respect to those documents; or

(d) to provide for other changes in the best interests of Plan Participants and
Beneficiaries without the necessity for further action by the Board or
subsequent ratification; provided, however, that any action or amendment that
would have the effect of:

(1) terminating the Plan;

(2) materially changing the benefits under the Plan; or

(3) increasing anticipated costs associated with the Plan by more than $5
million, except for changes to comply with applicable law;

may not be made without approval or ratification by the Board.

8.05 Notice of Amendment or Termination. The Plan Administrator shall notify
Participants or Beneficiaries who are affected by any amendment or termination
of this Plan within a reasonable time thereof.

ARTICLE IX

CLAIMS PROCEDURES

9.01 Filing a Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Plan Administrator a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

 

7



--------------------------------------------------------------------------------

9.02 Plan Administrator’s Decision. Within 90 days after the receipt of the
claim, the Plan Administrator will provide the Claimant with written notice of
his or her decision on the claim. If, because of special circumstances, the Plan
Administrator cannot render a decision on the claim within the 90-day period,
the Plan Administrator may extend the period in which to render the decision up
to 180 days after receipt of the written claim. The Plan Administrator will
provide the Claimant with a written notice of the extension, before the end of
the initial 90-day period, which indicates the special circumstances requiring
the extension and the expected decision date. If the claim is denied in whole or
in part, the written notice of the decision will inform the Claimant of:

(a) the specific reasons for the denial;

(b) the specific provisions of the Plan upon which the denial is based;

(c) any additional material or information necessary to perfect the claim and
reasons why such material or information is necessary;

(d) the right to request review of the denial and how to request such review;
and

(e) a statement of Claimant’s right to bring a civil action under section 502(a)
of the Employee Retirement Income Security Act of 1974 (ERISA) following an
adverse benefit determination on review.

9.03 Request for Review of Denied Claim. Within 60 days after the receipt of
written notice of a denial of all or a portion of a claim, the Claimant may
request a review of the denial in a writing filed with the Plan Administrator.
Written comments, documents, records and other information may be submitted to
the Plan Administrator along with the review request. During the 60-day period
following notice of the denial, the Claimant will be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits.

9.04 Review of Denied Claim. Upon receipt of a request for review of a claim
denial, the Plan Administrator will undertake a full and fair review of the
claim denial and provide the Claimant with written notice of his or her decision
within 60 days after receipt of the review request. If, because of special
circumstances, the Plan Administrator cannot make a decision within the 60-day
period, the Plan Administrator may extend the period in which to make the
decision up to 120 days after receipt of the review request. The Plan
Administrator will provide the Claimant with a written notice of the extension,
before the end of the 60-day period, which indicates the special circumstances
requiring the extension and the expected decision date. The written notice of
the Plan Administrator’s decision will inform the Claimant of:

(a) the specific reasons for the decision;

(b) the specific provisions of the Plan upon which the decision is based;

(c) a statement that Claimant will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits;

(d) a statement of the Claimant’s right to bring a civil action under section
502(a) of ERISA.

9.05 Legal Action. Except as may be otherwise required by law, the decision of
the Plan Administrator on review of the claim denial will be binding on all
parties. A Claimant’s compliance with the foregoing provisions of this Article
IX is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claim for benefits under this Plan.

 

8